Case 8:21-cv-01490-MSS-JSS Document 1-4 Filed 06/21/21 Page 1 of 1 PageID 27


 From:          Keith Macari
 To:            Rook Ringer
 Subject:       Belleair Beach
 Date:          Sunday, September 6, 2020 9:09:33 AM


Dear Ms. Ringer,

I briefly spoke with you on Friday. I don't feel it was very professional of you to hang up on
me. I believe I have every right to know what I am being sued for since your client is suing me
as a resident of Belleair Beach. I would appreciate it if you could send me the details regarding
this lawsuit.

Thank you
K. Macari
